MacIntyre, J.
Morris Jones, Lutlier Jones, and R. D. Jones, were jointly indicted for the offense of assault with intent to murder, in that they, with malice aforethought and with intent to kill, did, on July 1, 1944, assault one Timothy Gibson with “a knife, dirk, razor, and a piece of lumber, wooden stick and bludgeon, and other sharp and blunt instruments likely to produce death.” All of these defendants were tried together and convicted, and filed separate motions for new trial which were overruled, and they excepted. Held: The motions for a new trial contain only the general grounds. The records disclose that the evidence for the State, if credible, was sufficient to support the verdicts against each of the defendants. The jury being the judges of the weight of the evidence, this court can not disturb the judgments refusing a new trial.

Judgments affirmed.


Broyles, G. J., and Gardner, J., concur.

W. J. Wallace, for plaintiffs in error.
Charles H. Garrett, solicitor-general, contra.